Napton, J.,

delivered the opinion of the Court.

This was an indictment consisting of two counts. In the first, it is charged that the defendant, on, &c., at, &c., “unlawfully did directly sell one hundred pounds of coffee, of the value of ten dollars, to divers persons then and there being, without then and there first having a license as a grocer,” &c. The second count charged that the defendant “unlawfully did directly sell intoxicating liquors, in a quantity not less than a quart, to-wit: one gallon, &c., to divers persons then and there being, without having a license as a grocer,” &c. A motion was made to quash the indictment, on the following grounds: 1. The indictment did not aver that the defendant dealt in the selling of the articles specified, and that they were goods not the growth or manufacture of this State. 2. The indictment did not aver that the selling took place at a store or stand— 3. The second count is bad, because it did not aver that the liquors were not to be drank at the place of sale. The indictment was quashed, and the Circuit Court granted an appeal.
None of the objections specified to the indictment are, in our opinion, tenable. Only such exceptions as are included in the clause creating the offence, need be negatived in the indictment. If others are relied upon by the defendant, they must be pleaded. When the act concerning dram-shops and that concerning inns and taverns were in force, a different form had to be used, because those two laws were anomalous. In each act,_ an authority to sell liquors in small quantities was given, by *705procuring a license under either law. Neither could be considered as an exception to the other. The law concerning grocers is differently-framed. A grocer’s license is generally necessary to authorize the sale of liquors in quantities exceeding a quart. To this general rule, there are exceptions stated in the act. Liquors may be sold in quantities exceeding a quart when sold at the place of their distillation, under certain restrictions. They may be also sold at a distance of a mile from any town or village; and they may be sold by merchants. These exceptions are not necessary to be negatived in the indictment, but must be relied on in defence.
Judgment reversed and cause remanded.